                     UNITED STATES DISTRICT COURT
                          ERN DISTRICT
                     SOUTHERN DISTRICT OF
                                       OF GEORGIA
                                          GEORGIA                    \
                              AUGUSTA DIVISION


                                          )                                     '
UNITED STATES OF AMERICA
                                               Superseding Indictment:
                    V.                                    CR: 119-086


TERRY KIELISCH

                              PLEA AGREEMENT


      Defendant TERRY KIELISCH,represented by his counsel Alex M.Brown, and

the United States of America, represented hy Assistant United States Attorney

Henry W. Syms, Jr., have reached a plea agreement in this case. The terms and

conditions of that agreement are as follows.

1.    Guiltv Plea

      a.     Defendant agrees to enter a plea of guilty to Count One of the

Superseding Indictment, which charges a violation of 18 U.S.C. § 111(a)(1) and (h).

Assaulting a Person Assisting an Officer of the United States;

      h.     Defendant agrees to enter a plea of guilty to Count Two of the

Superseding Indictment, which charges a violation of 18 U.S.C. § 111(a)(1) and (h).

Assaulting a Person Assisting an Officer of the United States; and

      c.     Defendant agrees to enter a plea of guilty to Count Four of the

Superseding Indictment, which charges a violation of 18 U.S.C. § 924(c), Use of a

Firearm during and in Relation to a Crime of Violence.

2.    Elements and Factual Basis
      a.     The elements necessary to prove the offense charged in Count One are

(1) that Defendant forcibly assaulted the individual named Count One of the

Superseding Indictment (Trooper First Class Nicholas Simpson); (2) the person

assaulted was then assisting officers and employees of the United States in the

performance of their official duties; and (3) that Defendant used a deadly or

dangerous weapon.

      Defendant agrees that he is, in fact, guilty of this offense. He agrees to the

accuracy of the following facts, which satisfy each of the offense's required elements:

On or about March 12, 2019, in Richmond County, within the Southern District of

Georgia, the defendant, TERRY KIELISCH, did knowingly, and by means of a
deadly weapon, to wit: a firearm, forcibly assault, resist, oppose, impede, intimidate,

and interfere with Trooper Frist Class Nicholas Simpson of the Georgia State Patrol,

who was then assisting officers and employees of the United States in the

performance of their official duties.

      b.     The elements necessary to prove the offense charged in Count Two are

(1) that Defendant forcibly assaulted the individual named Count Two of the
Superseding Indictment(Investigator Richard Paloscik);(2)the person assaulted was

then assisting officers and employees of the United States in the performance of their

official duties; and (3) that Defendant used a deadly or dangerous weapon.

      Defendant agrees that he is, in fact, guilty of this offense. He agrees to the

accuracy of the following facts, which satisfy each of the offense's required elements:

On or about March 12, 2019, in Richmond County, within the Southern District of
Georgia, the defendant, TERRY KIELISCH, did knowingly, and by means of a

deadly weapon, to wit; a firearm, forcibly assault, resist, oppose, impede, intimidate,

and interfere with Investigator Richard Palocsik of the Richmond County Sheriffs

Office, who was then assisting officers and employees of the United States in the

performance of their official duties.

      c.     The elements necessary to prove the offense charged in Count Four are

(1) that Defendant committed the crimes of violence alleged in Count 1 and Count 2

of the Superseding Indictment;(2) that Defendant knowingly discharged a firearm;

and (3)that Defendant discharged the firearm in relation to the crimes of violence.

      Defendant agrees that he is, in fact, guilty of this offense. He agrees to the

accuracy of the following facts, which satisfy each of the offense's required elements:

On or about March 12, 2019, in Richmond County, within the Southern District of

Georgia, the defendant, TERRY KIELISCH, did knowingly discharge, carry, and
use a firearm, to wit: a Remington, model 770,.308 caliber rifle, in furtherance of a

crime of violence for which he may be prosecuted in a court of the United States, to

wit: Assaulting a Person Assisting an Officer of the United States, in violation of

Title 18, United States Code, Sections 111(a)(1) and 111(b), as charged in Counts

One and Two of the Superseding Indictment.

3.     Possible Sentence

       a.    Defendant's guilty plea to Count One will subject him to the following

maximum possible sentence: 20 years' imprisonment, 3 years' supervised release, a

$250,000 fine, such restitution as may be ordered by the Court, and forfeiture of all
forfeitable assets. The Court additionally must impose a $100 special assessment per

count of conviction.


      b.     Defendant's guilty plea to Count Two will subject him to the following

maximum possible sentence: 20 years' imprisonment, 3 years' supervised release, a

$250,000 fine, such restitution as may be ordered by the Court, and forfeiture of all

forfeitable assets. The Court additionally must impose a $100 special assessment per

count of conviction.


      c.     Defendant's guilty plea to Count Three will subject him to the following

maximum possible sentence: life imprisonment, 3 years' supervised release, a

$250,000 fine, such restitution as may be ordered by the Court, and forfeiture of all

forfeitable assets. Defendant's guilty plea will subject him to a mandatory minimum

sentence of 10 years'imprisonment and this sentence must be run consecutive to any

other sentence. The Court additionally must impose a $100 special assessment per

count of conviction.

4.    No Promised Sentence

      No one has promised Defendant that the Court will impose any particular

sentence or a sentence within any particular range. The Court is not bound by any

estimate of sentence given or recommendations made by Defendant's counsel, the

government, the U.S. Probation Office, or anyone else. The Court may impose a

sentence up to the statutory maximum. Defendant will not be allowed to withdraw

his plea of guilty if he receives a more severe sentence than he expects.

5.     Court's Use of Sentencing Guidelines
      The Court is obligated to use the United States Sentencing Guidelines to

calculate the applicable guideline range for Defendant's offense. The Sentencing

Guidelines are advisory; the Court is not required to impose a sentence within the

range those Guidehnes suggest. The Court will consider that range, possible

departures under the Sentencing Guidelines, and other sentencing factors under 18

U.S.C. § 3553(a), in determining the Defendant's sentence.          The Sentencing

Guidelines are based on^of Defendant's relevant conduct, pursuant to U.S.S.G. §

IB1.3, not just the conduct underlying the particular Count or Counts to which

Defendant is pleading guilty.

6.    Agreements Regarding Sentencing Guidelines

      a.     Use of Information

      Nothing in this agreement precludes the government from providing full and

accurate information to the Court and U.S. Probation Office for use in calculating the

applicable Sentencing Guidelines range

b.    Acceptance of Responsibilitv

      The government will not object to a recommendation by the U.S. Probation

Office that Defendant receive a two-level reduction in offense level for acceptance of

responsibility pursuant to Section 3El.l(a) of the Sentencing Guidelines. If the U.S.

Probation Office makes that recommendation, and Defendant's offense level is 16 or

greater prior to any reduction for acceptance of responsibility, the government will

move for an additional one-level reduction in offense level pursuant to Section
3E1.1(b) of the Sentencing Guidelines based on Defendant's timely notification of his

intention to enter a guilty plea.

7.    Dismissal of Other Counts

      At sentencing, the government will move to dismiss any other Counts of the

Superseding Indictment that remain pending against Defendant. The government

will also move to dismiss the original Indictment filed in this case, which has been

replaced by the Superseding Indictment.

8.     Cooperation


      a.      Complete and Truthful Cooperation Required

      Defendant must provide full, complete, candid, and truthful cooperation in the

investigation and prosecution of the offenses charged in his Superseding Indictment

and any related offenses. Defendant shall fully and truthfully disclose his knowledge

of those offenses and shall fully and truthfully answer any question put to him by law

enforcement officers about those offenses.

      This agreement does not require Defendant to "make a case" against any

particular person. His benefits under this agreement are conditioned only on his

cooperation and truthfulness, not on the outcome of any trial, grand jury, or other

proceeding.

       b.     Motion for Reduction in Sentence Based on Cooperation

       The government, in its sole discretion, will decide whether Defendant's

cooperation qualifies as "substantial assistance" pursuant to U.S.S.G. § 5KI.I or Fed.

R. Grim. P. 35 and thereby warrants the filing of a motion for downward departure
or reduction in Defendant's sentence. If such a motion is filed, the Court, in its sole

discretion, will decide whether, and to what extent, Defendant's sentence should be

reduced. The Court is not required to accept any recommendation by the government

that the Defendant's sentence be reduced.

9.     Forfeiture


       a.     Defendant agrees to forfeit his interest in any firearms and ammunition

involved or used in the knowing commission of the offense to which he has agreed to

plead guilty, specifically a Remington , model 770,.308 caliber rifle, S/N M72105318

and a Springfield, model 18C, .410 shotgun, with an unknown serial number

(collectively, the "Subject Property").

       b.    Defendant waives and abandons all right, title, and interest in the

Subject Property. Defendant agrees to take all steps requested by the government to

facilitate transfer of title of the Subject Property to the government. Defendant

further agrees not to file any claim, answer, or petition for remission or mitigation in

any administrative or judicial proceeding pertaining to the Subject Property. If any

such document has already been filed. Defendant hereby withdraws that filing.

       c.    Defendant agrees to hold the government and its agents and employees

harmless from any claims made in connection with the seizure, forfeiture, or disposal

of property connected to this case.        Defendant further agrees to waive the

requirements of the Federal Rules of Criminal Procedure 32.2 and 43(a) regarding

notice of the forfeiture in the charging instrument, announcement of the forfeiture at

sentencing, and incorporation of the forfeiture in the judgment.
      d.     Defendant waives and abandons his interest in any other property that

may have been seized in connection with this case. Additionally, Defendant waives

any and all challenges on any grounds to the seizure, forfeiture, and disposal of any

property seized in connection with this case. Defendant specifically agrees to waive

any challenges arising under the Double Jeopardy Clause of the Fifth Amendment

and the Excessive Fines Clause of the Eighth Amendment.

10.   Financial Obligations and Agreements

      a.     Restitution


      The amount of restitution ordered by the Court shall include restitution for the

full loss caused by Defendant's total criminal conduct. Restitution is not limited to

the specific counts to which Defendant is pleading guilty. Any restitution judgment

is intended to and will survive Defendant, notwithstanding the abatement of any

underlying criminal conviction.

      b.     Special Assessment


      Defendant agrees to pay a special assessment in the amount of $300, payable

to the Clerk of the United States District Court, which shall be due immediately at

the time of sentencing.

      c.     Required Financial Disclosures

      By the date that Defendant enters a guilty plea. Defendant shall complete a

financial disclosure form listing all his assets and financial interests, whether held

directly or indirectly, solely or jointly, in his name or in the name of another.

Defendant shall sign the financial disclosure form under penalty of perjury and


                                          8
provide that form to the Financial Litigation Unit of the United States Attorney's

Office and to the United States Probation Office. Defendant authorizes the United

States to obtain credit reports on Defendant and to share the contents ofthose reports

with the Court and the United States Probation Office. Defendant also authorizes

the United States Attorney's Office to inspect and copy all financial documents and

information held by the United States Probation Office.

        d.    Financial Examination

        Defendant will submit to an examination under oath on the issue of his

financial disclosures and assets if deemed necessary by the United States. Such

examination will occur not later than 30 days after the entry of Defendant's guilty

plea.

        e.    No Transfer of Assets


        Defendant certifies that he has made no transfer of assets in contemplations

of this prosecution for the purpose of evading or defeating financial obligations or

forfeiture created by this Agreement or that may be imposed upon him by the Court

at sentencing. Defendant promises that he will make no such transfers in the future.

        f.    Material Change in Circumstances


        Defendant agrees to notify the United States of any material change in

circumstances, as described in 18 U.S.C. § 3664(k), that occurs prior to sentencing in

this case. Such notification will be made within seven days of the event giving rise

to the changed circumstances, and in no event later than the date of sentencing.

        g.    Enforcement



                                          9
      Any payment schedule imposed by the Court is without prejudice to the United

States to take all actions and remedies available to it to collect the full amount of the

financial obligations imposed by the judgment of the Court in this case. Defendant

understands and agrees that the financial obligations and forfeiture imposed by the

judgment of the Court in this case will be placed on the Treasury Offset Program so

that any federal payment that Defendant receives may be offset and applied to the

judgment debt without regard to or affecting any payment schedule imposed by the

Court.


11.   Waivers


      a.     Waiver of Anneal

      Defendant entirely waives his right to a direct appeal of his conviction and

sentence on any ground (including any argument that the statute to which the

defendant is pleading guilty is unconstitutional or that the admitted conduct does not

fall within the scope of the statute). The only exceptions are that the Defendant may

file a direct appeal of his sentence if(1)the court enters a sentence above the statutory

maximum,(2) the court enters a sentence above the advisory Sentencing Guidelines

range found to apply by the court at sentencing; or (3) the Government appeals the

sentence. Absent those exceptions, Defendant explicitly and irrevocably instructs his

attorney not to file an appeal.

       b.    Waiver of Collateral Attack

      Defendant entirely waives his right to collaterally attack his conviction and

sentence on any ground and by any method, including but not limited to a 28 U.S.C.


                                           10
§ 2255 motion. The only exception is that Defendant may collaterally attack his

conviction and sentence based on a claim of ineffective assistance of counsel.

      c.     FOIA and Privacv Act Waiver

      Defendant waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency of the United

States any record pertaining to the investigation or prosecution of this case under the

authority of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of

1974, 5 U.S.C. § 552a, and all subsequent amendments thereto.

      d.     Fed. R. Grim. P. 11(f) and Fed. R. Evid. 410 Waiver

      Rule 11(f) of the Federal Rules of Criminal Procedure and Rule 410 of the

Federal Rules of Evidence ordinarily limit the admissibihty of statements made by a

defendant during the course of plea discussions or plea proceedings. Defendant

knowingly and voluntarily waives the protections of these rules. If Defendant fails

to plead guilty, or his plea of guilty is later withdrawn, all of Defendant's statements

in connection with this plea, and any leads derived therefrom, shall be admissible for

any and all purposes.

12.   Defendant's Rights


      Defendant has the right to be represented by counsel, and if necessary have

the court appoint counsel, at trial and at every other critical stage of the proceeding.

Defendant possesses a number of rights which he will waive by pleading guilty,

including: the right to plead not guilty, or having already so pleaded, to persist in

that plea; the right to a jury trial; and the right at trial to confront and cross-examine


                                           11
adverse witnesses, to be protected from compelled self-incrimination, to testify and

present evidence, and to compel the attendance of witnesses.

13.   Satisfaction with Counsel


      Defendant has had the benefit of legal counsel in negotiating this agreement.

Defendant beheves that his attorney has represented him faithfully, skillfully, and

diligently, and he is completely satisfied with the legal advice given and the work

performed by his attorney.

14.   Breach of Plea Agreement

      If Defendant fails to plead guilty, withdraws or attempts to withdraw his guilty

plea, commits any new criminal conduct following the execution of this agreement, or

otherwise breaches this agreement, the government is released from all of its

agreements regarding Defendant's sentence, including any agreements regarding the

calculation of Defendant's advisory Sentencing Guidelines.         In addition, the

government may declare the plea agreement null and void, reinstate any counts that

may have been dismissed pursuant to the plea agreement, and/or file new charges

against Defendant that might otherwise be barred by this plea agreement. Defendant

waives any statute-of-limitations or speedy trial defense to prosecutions reinstated

or commenced under this paragraph.

15.   Entire Agreement


      This agreement contains the entire agreement between the government and

Defendant.


                        (signatures follow on the next page)


                                         12
             BOBBY L. CHRISTINE
             UNITED STATES ATTORNEY




Date         Patricia G. Rhodes
             Assistant United States Attorney
             Branch Office Chief




2/lK /2620              ^
Date         Henry WySyms, Jr.
             Assistant United States Attorney
             Georgia Bar No. 695009




              13
        I have read and carefully reviewed this agreement with my attorney. I

understand each provision of this agreement, and I voluntarily agree to it. I hereby

stipulate that the factual basis set out therein is true and accurate in every respect.




zkk
D ate
           420
                                        Defendant



        I have fully explained to Defendant all of his rights, and I have carefully

reviewed each and every part of this agreement with him. I believe that he fully and

completely understands it, and that his decision to enter into this agreement is an

informed, intelligent, and voluntary one.




                                        Defendant's Attorney




                                            14
                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


                                           )
 UNITED STATES OF AMERICA                  )
                                           ) Superseding Indictment:
                    V.                     )          CR: 119-086
                                           )
TERRY KIELISCH                             )
                                           )

                                      ORDER


      The aforesaid Plea Agreement, having been considered by the Court in

conjunction with the interrogation by the Court of the defendant and the

defendant's attorney at a hearing on the defendant's motion to change his plea and

the Court finding that the plea of guilty is made fireely, voluntarily and knowingly,

it is thereupon,

      ORDERED that the plea of guilty by defendant be, and it is, hereby accepted

and the foregoing Plea Agreement be, and it is, hereby ratified and confirmed.




                                 DUDLEY H. BOmKN,
                                 JUDGE, UNITE)/STATES DISTRICT
                                 SOUTHERN DISTRICT OF GEORGIA
